Citation Nr: 1757663	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  10-21 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a cardiovascular condition, to include coronary artery disease (CAD) and hypertension.  

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for diabetes mellitus.

4. Entitlement to service connection for erectile dysfunction.

5. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	William M. Mejias, Esq. 

ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1955 to September 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2015 and March 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). The March 2015 rating decision denied the claim of entitlement to service connection for a cardiovascular disability and the claim of entitlement to a TDIU.  The March 2017 rating decision denied the claims of entitlement to service connection for an acquired psychiatric disability, diabetes, and erectile dysfunction.

The acquired psychiatric claim has a long procedural history, which will be discussed in the body of this decision.

In December 2016, the Board remanded the cardiovascular and TDIU issues for further evidentiary development.  Concerning these issues, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).
 
Also remanded by the Board was the issue of entitlement to service connection for a skin condition of the feet.  In August 2017, the Agency of Original Jurisdiction (AOJ) granted service connection for statis dermatitis of the lower extremities.  Therefore, that issue has been resolved and is not on appeal before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Board denied the Veteran's original claim of entitlement to service connection for an acquired psychiatric disorder in a September 2014 decision. 

 2. In October 2014, the Veteran filed a timely notice of appeal (NOA) with the United States Court of Appeals for Veterans Claims (Court) of the September 2014 Board decision. 

 3. The Veteran' claim of entitlement to service connection for an acquired psychiatric disorder is currently pending before the Court.

4. The preponderance of the probative evidence indicates that a cardiovascular disorder was not shown in service or for many years thereafter and is not related to service. 

5. The preponderance of the probative evidence indicates that diabetes mellitus was not shown in service or for many years thereafter and is not related to service. 

6. The preponderance of the probative evidence indicates that erectile dysfunction developed many years after his separation from service and is not related to service.

7. The probative evidence of record does not show the Veteran to be rendered unable to obtain or maintain gainful employment due to his service-connected disabilities.

CONCLUSIONS OF LAW

1. The appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder is dismissed due to the absence of a controversy before the Board.  38 U.S.C. § 7105 (2012).

2. The criteria for establishing service connection for a cardiovascular disorder are not met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R.       §§ 3.303, 3.307, 3.309 (2017).

3. The criteria for establishing service connection for diabetes mellitus are not met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4. The criteria for establishing service connection for erectile dysfunction are not met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

5. The criteria for a TDIU are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal of Acquired Psychiatric Disorder Claim

It is a well-established judicial precedent that when there is no case or controversy, or when a once live case or controversy becomes moot, the Court lacks jurisdiction. See Bond v. Derwinski, 2 Vet. App. 376, 377 (1992); Mokal v. Derwinski, 1 Vet. App. 12, 15 (1990).

Concerning this issue, the Veteran filed a timely substantive appeal in October 2017 appealing the March 2017 rating decision which confirmed and continued the denial of entitlement to service connection for an acquired psychiatric disorder.  The RO then certified the issue to the Board in November 2017.  However, the Board has no jurisdiction over this issue; it is currently pending before the Court.

The Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder in September 2014.  The Veteran filed a timely October 2014 NOA of the Board decision.  The Court has yet to address the Veteran's original claim because the NOA was only recently recognized by VA.  As such, the original claim of entitlement to service connection denied by the Board in September 2014 is now pending before the Court.  In short, the Board has no jurisdiction over the issue, despite the Veteran's October 2017 substantive appeal of the March 2017 rating decision.  

Thus, there is no "controversy" or "issue" currently before the Board regarding the issue of entitlement to service connection for an acquired psychiatric disorder.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (a case or controversy must exist in order to obtain appellate review).  Concerning this issue, there remain no allegations of errors of fact or law for the Board's appellate consideration.  The law provides that the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5) (2012).  Accordingly, the issue of entitlement to service connection for an acquired psychiatric disorder must be dismissed.

II. Service Connection Claims

The Board notes that in this case the Veteran's service treatment records are unavailable.  The Veteran was notified of their unavailability in a September 2013 letter, and in October 2015 stated that he had no service treatment records in his possession.  

When government records are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision." Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing government records.  See Cromer, 19 Vet. App. at 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  The following analyses have been undertaken with this heightened duty in mind.

A. Cardiovascular Disease

The Veteran essentially contends that his cardiovascular disease was caused or aggravated by his service-connected disabilities.  See May 2016 substantive appeal.  The Board notes that the Veteran's service-connected disabilities consist of bilateral varicose veins with deep venous insufficiency of the lower extremities, left and right foot residuals of frostbite, and a skin condition of the left foot.  

Diagnoses of CAD and hypertension are of record, meeting the first criterion for establishing service connection.  See July 2012 private treatment record diagnosing CAD, January 2015 VA treatment record noting diagnoses of hypertension and mildly enlarged heart, February 2017 and May 2017 VA examination reports.

The first post-service evidence of cardiovascular disease comes from an August 2002 VA examination report, where the Veteran stated that he has had high blood pressure since 1955.  A November 2010 private psychiatric evaluation conducted by Dr. L. also noted the Veteran's high blood pressure.  The first diagnosis of CAD comes from July 2012, where non-obstructive CAD was revealed following a left heart cath, vetriculography, and coronary angiography.  A January 2015 treatment record noted diagnoses of hypertension and mildly enlarged heart.

The Veteran was afforded a VA hypertension examination in February 2017.  The Veteran reported that he did not know when he was diagnosed with hypertension; he did not state that he developed hypertension in service or otherwise relate the hypertension to service.   The examiner opined that it was unlikely that the Veteran's hypertension is related to service, noting that the objective evidence dates the condition to 2002.  Concerning secondary service connection, the examiner opined that hypertension is pathologically unrelated to varicose veins and frostbite residuals; therefore, the hypertension was not caused or aggravated by the service-connected conditions.

The Veteran was afforded a VA cardiological examination in May 2017.  The examiner noted the July 2012 CAD diagnosis; the Veteran did not relate his heart condition to service.  The examiner opined that it was unlikely that the heart condition was related to service because heart symptoms manifested over 30 years after service.  The examiner also opined that the heart condition was not related to the service-connected disabilities because CAD is pathologically unrelated to varicose veins and frostbite residuals.

After review of the record, the Board finds that service connection for a cardiovascular disorder is not warranted.

The evidence of record demonstrates that the Veteran was not shown to have cardiovascular disease or symptoms consistent with cardiovascular disease in service or within one year following service and a diagnosis was not reported until over 40 years after service.  To the extent that the Veteran's statement that he has had high blood pressure since 1955 places the onset of his hypertension in service, his statement is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Significantly, the Veteran has not reported that he was informed of a hypertension diagnosis while he was in service.  Thus his dating the onset of his hypertension in service is afforded little probative weight, as it is outweighed by the medical evidence of record which does not note a diagnosis of hypertension until many years after service.  Thus, competent evidence of a nexus between the current disability and service or a service-connected disability is necessary to substantiate the claim of entitlement to service connection.
Turning to the nexus evidence, the Board finds the opinions of the February 2017 and May 2017 VA examiners, provided after examinations of the Veteran and reviews of the claims file, are highly probative as they reflect consideration of all relevant facts.  The examiners provided an adequate rationale for the conclusions reached.  Their conclusions are supported by the medical evidence of record, which notes that the Veteran was not diagnosed with hypertension and CAD until many years after service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion of record to the contrary.  

The Board acknowledges the Veteran's belief that his cardiovascular disease 
is related to service or to his service-connected disabilities.  However, as a lay person, he has not shown that he has specialized training sufficient to render an opinion as to the cause of his cardiovascular disorder.  See Jandreau, 492 F.3d at 1376-77.  In this regard, the diagnosis and etiology of cardiovascular disorders is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the etiology of his cardiovascular disorder is not competent medical evidence.  The Board finds the opinions of the February 2017 and May 2017 VA examiners to be significantly more probative than the Veteran's lay assertions.   

In summary, the preponderance of the probative evidence indicates that a cardiovascular disorder was not shown in service or for many years thereafter, and that a current cardiovascular condition is not related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B. Diabetes and Erectile Dysfunction

The Veteran has not made any statements attributing his diabetes or erectile dysfunction to service, an incident of service, or to a service-connected disability.

The Veteran has been diagnosed with diabetes mellitus and erectile dysfunction, meeting the first criterion for service connection for these conditions.  See July 2013, January 2015 VA treatment records.  

The first post-service report of a diagnosis of diabetes mellitus comes from the August 2002 VA examination, where the Veteran reported that he was diagnosed with diabetes 3 years ago.  The first report of erectile dysfunction comes from the July 2013 VA treatment record.  

The evidence of record demonstrates that the Veteran was not shown to have diabetes or erectile dysfunction or symptoms consistent with diabetes or erectile dysfunction in service or within one year following service, and diagnoses of these conditions were not reported until over 40 years after service.  Thus, competent evidence of a nexus between the current disabilities and service are necessary to substantiate the claims of entitlement to service connection.  However, there is no medical evidence of record that even suggests the Veteran's diabetes or erectile dysfunction are related to service.  To the contrary, the Veteran reported that his diabetes began in approximately 1999, and aside from filing his service connection claims and pursuing the instant appeals, the Veteran has not made any statements attributing his diabetes or erectile dysfunction to service or alleging that he experienced diabetes or erectile dysfunction during service.  

To the extent that the Veteran has offered an opinion as to the etiology of his diabetes and erectile dysfunction, such is not competent medical evidence and the Board finds the medical evidence of record to be significantly more probative than the Veteran's lay assertions.  See Jandreau, 492 F.3d at 1376-77.

In short, the preponderance of the probative evidence indicates that diabetes mellitus and erectile dysfunction were not shown in service or for many years thereafter, and are not related to service.  Accordingly, the preponderance of the evidence is against the claims, and service connection is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeals.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

III. TDIU

In his January 2015 TDIU application, the Veteran claimed that he is unable to obtain or maintain substantially gainful employment due to his heart condition, lower extremity conditions, and mental health condition.  Service connection is not in effect for a heart condition or a mental health condition; therefore, the Board's analysis will focus on the lower extremity conditions only.

The Veteran is currently service connected for left lower extremity multiple varicose veins, right lower extremity varicose veins, left foot residual frostbite, right foot residual frostbite, and the left foot condition.  Each disability is rated as 10 percent disabling; his combined rating is 40 percent.  Although the Veteran does not meet the schedular requirements for a TDIU, the Board has considered whether referral for consideration of TDIU on an extraschedular basis is warranted.  

In his TDIU application, the Veteran reported that he last worked in September 1971 as a police officer and that he had completed 4 years of high school.  However, the Veteran subsequently reported to a January 2017 VA psychiatric examiner that he owned and operated a barbershop until 1989.  He provided a different account to the February 2017 VA hypertension examiner, stating that he retired in 1985 from working in a restaurant.  He also stated during VA treatment in August 2016 that he owned a restaurant and closed it due to his health issues two years ago.  In reporting his work history, the Veteran has not attributed his unemployment to his service-connected lower extremity disabilities, alone.

Concerning those disabilities, the evidence reflects that they cause functional effects including pain, fatigability, weakness, cramping, loss of sleep and need to elevate the legs and use a walker.  See March 2015 VA artery and vein examination report.  The Veteran's skin condition manifests with the presence of foot fungus, dryness, and the need to use topical creams.  See February 2014, March 2015 VA treatment records, February 2017 VA examination report.  The March 2015 VA artery and vein examiner noted that the functional effects of the leg conditions as requiring a sedentary or semi-sedentary job with allowances to stand and elevate the legs as needed.  The skin examiner noted no functional effects of the foot condition.

After review of the record, the Board finds that entitlement to a TDIU is not warranted at any time during the period under appeal.

The Board credits the evaluations of the functional effects of the March 2015 and February 2017 VA examiners, which noted that the lower extremity conditions would not prevent the Veteran from performing sedentary work.  Their evaluations were based on their examinations of the Veteran and detailed the symptoms of the disabilities.  Thus, the Board finds them to be highly probative.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  There is no medical opinion of record to the contrary.

Moreover, the Veteran does not maintain that his lower extremity disabilities, alone, have rendered him unable to obtain or maintain gainful employment.  Rather, he attributes his unemployability to his service-connected and non-service conditions, together.  He also has not contended that such disabilities caused him to discontinue barbershop or restaurant businesses.  

The Board points out that the occupational impairment averred to by the Veteran and reflected by the medical evidence is accounted for in the disability ratings assigned for his service-connected disabilities.  See 38 C.F.R. § 4.1 (2017) (explaining that disability evaluation percentages "represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability"); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) ("A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.").  

In summary, Board finds that the preponderance of the evidence is against a finding that Veteran's service-connected disabilities have rendered him unable to obtain and maintain gainful employment consistent with his education, training, and prior work experience.  Accordingly, the preponderance of the evidence is against the claim, and entitlement to a TDIU is denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  The Board is grateful to the Veteran for his honorable service, and regrets that more favorable outcomes could not be reached.  


ORDER

The appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is dismissed.  

Service connection for a cardiovascular disorder, to include CAD and hypertension, is denied.

Service connection for diabetes mellitus is denied.

Service connection for erectile dysfunction is denied.

Entitlement to a TDIU is denied.


____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


